DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6, 11-12, 16-21, 26-32, 38, 40-43, 49-52, 57-60, 66, 70 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/21.
Information Disclosure Statement
The information disclosure statements received have been placed in the application file, and the information referred to therein has been considered as to the merits.  See the attached forms PTO-1449.
	The numerous references and materials listed on the submitted 100 sheets of the IDS's make it difficult to determine whether or not any of the references, or parts of the references, are material to applicants' claimed invention.  It is noted that applicants, in their several IDS submissions, do not indicate any particular reference or parts of references which they deem "material" to the patentability of the pending claims under 37 CFR 1.56(b).
	Applicants are reminded of the standard set forth in the leading inequitable conduct case of J.P. Stevens & Co. v. Lex Tex Ltd., 747 F.2d 1553, 223 USPQ 1089 (Nov. 9, 1984), cert. denied, 106 S.Ct. 73 (1985): Where none of the prior art cited during prosecution teaches a key element of the claim(s) and where a reference known to the applicants does, the applicants should know that reference is material.  Thus, if applicants are aware of any cited reference from 
	It is also noted that a "misrepresentation is material if it makes it impossible for the Patent Office fairly to assess [the patent] application against the prevailing statutory criteria." In re Multidistrict-Litig.  Involving Forst Patent, 540 F.2d 601, 604, 191 USPQ 241, 243 (3d Cir. 1976); see also Monsanto Co. v. Rohm & Haas Co., 456 F.2d 592, 600, 172 USPQ 323, 329 (3d Cir.), ce.rt. denied, 40'7 U.S. 934, 174 USPQ 129 (1972).  And, the submission of voluminous documents in the instant information disclosure statements (here, in excess of 675 documents) make it difficult, and likely impossible, for the Patent Office to fairly assess applicants' application against the prevailing statutory criteria.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 5, 7-8, 33, 35-36, 47, 54-56, 61-64, and 71-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0253528 to Corbille in view of US 2017/0238822 to Young et al.
As to claim 5, Corbille discloses in the abstract and figures, a multiport for providing an optical connection comprising: 
a shell (22) comprising a first end having a first opening leading to a cavity; (opening on bottom; figure 1). 
a connection port insert (figure 6) comprising a body having a front face and at least one connection port comprising an optical connector opening extending from the front face into the connection port insert with a connection port passageway extending through part of the connection port insert to a rear portion, wherein the connection port insert is sized so that at least a portion of the connection port insert fits into the first opening and the cavity of the shell, wherein the connection port insert comprises a sealing location (325) disposed a first distance from the front face and a connector mating plane is disposed at a second distance from the front face with the second distance being greater that the first distance (connectors are routed through holes 180 and lead to the port interface which is set within the oval opening area; figure 6); 
at least one optical fiber (210) being routed from the at least one connection port toward an input connection port within the shell; and 
at least one rear connector (200) is in communication with the connection port passageway from the rear portion, wherein the at least one rear connector is associated with the at least one optical fiber.
As to claim 7, rear connectors are disclosed (figure 3). 
As to claims 8 and 74, the port portion is located and recessed within an outer edge of the shell (figures 4 and 6).
As to claim 33, the completed assembly is monolithic. 
As to claims 35-36, there are a plurality of connector ports.
As to claim 47, at least one support is disclosed within the shell (back plate 110).
As to claims 54-56, a sealing gasket (30) is disclosed. 
As to claims 71-73, the securing features claimed are present.
Claims 61-64 are method claims that relate to the use of the above structure.
However, Corbille fails to disclose a securing feature that uses a cam surface. It is noted that cam-locking mechanisms are widely used in multiple arts for latching and securing means. Corbille does not limit the types of securing or types of connectors in the invention and generally mentions a release cam in an exemplary connector (paragraph 62). 
Young discloses such a latching connector cam surface (figure 24; paragraph 91).
It would have been obvious to one having ordinary skill in the art to recognize Corbille indicates any known latching mechanism or connector may be used and to adapt the latching structure of Corbille with the cam surfaces of Young as a common securing variant to secure a connector.

Claims 9-10, 13-15, 22-25, 34, 37-39, 53, 63-65, 67-69 and 75-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbille in view of Young and further in view of US 2014/0016902 to Pepe et al.
These claims differ from the above in that specific connector elements are claimed. Examiner believes this is the inventive concept. Additional features such as locations of openings or the way a cover opens are common variants in the connector housing art.
Corbille discloses the basic housing structure and connection ports, as well as the disclosure that any type of commonly used connector hardware may be used.
Claims 75-87 are method claims that relate to the providing and using of the above structure.
Pepe discloses such a resilient, keyed latching mechanism. Figures 5-16 show various connectors with the claimed structure. Biasing is completed with spring (paragraph 55). Depressions in the connector with ramps (215a; figure 5A) is disclosed.
It would have been obvious to recognize that any connector latching structure could be adapted into Corbille as Corbille discloses this with the latching structure of Pepe to secure a connector.
Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbille in view of Young, and further in view of Pepe as applied to claims above.
Corbille in view of Pepe discloses the invention as claimed except for specific locations of the cover, how it opens, sizes or dust caps. All of these components and sizing them would be within the level of ordinary skill in the art. In addition, Applicant themselves claim input ports on various locations from the same end, medial or outer portions as well as covers that either slide off (figure 8) or pivoting (figure 36).

Examiner suggests amendment of the claims to better clarify the cam latching structure and how it relates to the insert structure as opposed to the current generic cam release surface associated with a connector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2020/0049922 (Note, this application appears similar to the above except with push button structure and currently reads upon the claims).
US 2016/0015885

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883